Title: 1760. May 29. Thurdsday.
From: Adams, John
To: 


       Rose and breakfasted. Have done nothing yet to day, and God only knows what I shall do. The Question of the Pipe. A Pipe of Wine has 3 Cocks, one of which would discharge it in 1/4 of an hour, another in 1/2 an hour and the 3rd in 3/4 of an hour all open and running at once. Quere in what Time, all three together will empty the Cask? Let me Note these Proportions for the Present.
       
       Perhaps this may turn out right.
       I must run over Fractions again, vulgar and Decimal, as well as algebraical, and now and then, a few Questions in Fenning and Hammond, and Ward, or else I shall totally forget my Numbers. I find that the Art of numbering depends upon Practice, and in a short disuse, they will slip from the Memory. A Journal, scrawled with Algebraical signs, and interspersed with Questions of Law, Husbandry, natural History &c., will be a useful Thing. The Principal Uses however will be to correct my style, and assist my Memory, give me a true Compunction for the Waste of Time, and urge me of Course to a better Improvement of it. Besides Writing is one of the greatest Pleasures, and it sooner rouses my ambition, warms my Imagination, and fixes me in a train of thinking, than any other Thing that I can do—than sitting still with my Eyes shut, or than holding a Book to read.
       Mem. Last Sunday after Meeting Mr. Cranch explained to us at Dr. Tufts’s, the Machines that are used in the Mines of Coal in New Castle, and of Tin, in Cornwal, to convey up Water from the Bottom of the Mine. They go upon the Principles of elastic Air and rarefyed Vapour. They have hollow Globes of plated Iron, or of Copper, which will hold some Barrells, which they heat with great fires and have Tubes, and Cocks, and can cast up great Quantities of Water, many Hogshea ds in a minute. But I have forgot the Construction of the Machines, as well as the Method of Working them. Here is my failing or one of my failings. My Attention has not been keen enough, to understand and fix in my Memory the Explications of many of these Machines. Etter explained to me, his stocking Looms, but I could not when I left him, have run from the first Motion to the compleat formation of a stocking. I did not see thro it. Cranch once explained to me, the Machine that draws Water from the Thames, into the Canals under the City of London, and that sends Water up into their Garretts, Chambers, Rooms and Cellars, so that by Opening a Cock you may draw a Pail of Water from the Thames, in any House in the City almost, but I do not remember the Construction of it. Let me remember to enquire of him about the Construction of these 2, that for Water from the Thames, and that for Water from the Thames thus in MS and that for Water from the Mines, and to go once more to see the stocking Loom.
       
       
       Few things I believe have deviated so far from the first Design of their Institution, are so fruitful of destructive Evils or so needful of a speedy Regulation, as Licensed Houses. The Accomodation of Strangers, and perhaps of Town Inhabitants on public occasions, are the only warrantable Intentions of a Tavern and the supply of the Neighbourhood with necessary Liquors, in small Quantities to be consumed at home and at the cheapest Rates, are the only excusable Designs of a Retailer; and that these Purposes may be effected, it is necessary, that both should be selected from the most virtuous, and wealthy People who will accept the Trust, and so few of each should be erected, that the Profits may enable them to make the best Provision, at a moderate Price. But at the present Day, such Houses are become the eternal Haunt, of loose disorderly People of the same Town, which renders them offensive and unfit for the Entertainment of a Traveller of the least delicacy; and, it seems that Poverty, and distressed Circum­stances are become the strongest Argument, to procure an Approbation, and for this these assigned Reasons, such Multitudes have been lately licensed, that none can afford to make Provision, for any but the trifling, nasty vicious Crew, that most frequent them. The Consequences of these Abuses are obvious. Young People are tempted to waste their Time and Money, and to acquire habits of Intemperance and Idleness that we often see reduce many of them to Beggary, and Vice, and lead some of them at last to Prisons and the Gallows. The Reputation of our County is ruined among Strangers who are apt to infer the Character of a Place from that of the Taverns and the People they see there. But the worst Effect of all, and which ought to make every Man who has the least sense of his Priviledges tremble, these Houses are become in many Places the Nurseries of our Legislators;— An Artful Man, who has neither sense nor sentiment may by gaining a little sway among the Rabble of a Town, multiply Taverns and Dram Shops and thereby secure the Votes of Taverner and Retailer and of all, and the Multiplication of Taverns will make many who may be induced by Phlip and Rum to Vote for any Man whatever.
       I dare not presume to point out any Method, to suppress or Restrain these increasing Evils; but I think for these Reasons it would be well worth the Attention of our Legislature, to confine the Number of, and retrieve the Character of Licensed Houses; least, that Impiety, and Prophaneness, that abandoned Intemperance, and Prodigality; that Impudence and brawling Temper, which these abominable Nurseries daily propagate, should arise at length to a degree of strength, that even the Legislature will not be able to controul.
       
         [John Adams] 
       
       
       
       Pownals Remark, every other House a Tavern. Twelve in this Town. Call upon the select men, not to grant Approbation, upon the grand Jurors to present all bad Houses, &c.
      